DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Publication No. 2021/0335249 (hereinafter Zhang) in view of Yang et al. U.S. Patent Publication No. 2017/0220839 (hereinafter Yang) and further in view of Gai et al. U.S. Patent Publication No. 2020/0335035 (hereinafter Gai).
Consider claim 1, Zhang teaches a pixel circuit sharing elements with a finger sensing circuit [0014], the pixel circuit comprising: a self-light emitting element (Figure 2, OLED) that displays images by a driving current controlled by a driving transistor (Figure 2, T2); and a light-receiving element that receives light emitted from a fingerprint of a user and converts the light into an electrical signal [0014], wherein the pixel circuit reads, through an output line of the pixel circuit, an output signal generated through the light-receiving element (Figure 2, read line).
Zhang does not appear to specifically disclose light emitted from the self-light emitting element and reflected through a fingerprint of a user.
However, in a related field of endeavor, Yang teaches an OLED display (abstract) and further teaches light emitted from the self-light emitting element and reflected through a fingerprint in Figure 1 and [0038]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to have fingerprint with OLEDs since fingerprint recognition functions are well integrated with display functions in OLED display devices as mentioned by Yang in [0006]. In addition, valleys and ridges should be detected by reflection as suggested in [0041].
Zhang does not appear to specifically disclose wherein the pixel circuit converts the output signal from an analog signal into a digital signal, compares the digital signal with brightness data of the self-light emitting element, and compensates a voltage to be applied to the driving transistor based on a result of the comparison.
However, in a related field of endeavor, Gai teaches a pixel circuit (abstract) and further teaches wherein the pixel circuit (Figures 1-4) converts the output signal from an analog signal into a digital signal ([0055], analog to digital converter), compares the digital signal with brightness data of the self-light emitting element ([0055], the optical compensation data obtained by the algorithm is superimposed onto the input display data to obtain compensated display data, and the compensated display data can be written by the data writing circuit 200 to control the driving circuit 100, so that the difference in threshold voltage and mobility of the transistors in the driving circuit 100 and the brightness difference between different regions of the display panel caused by factors, such as the difference in threshold voltages and the difference in mobility of the transistors in the driving circuits 100, and aging of the OLED, can be compensated for), and compensates a voltage to be applied to the driving transistor based on a result of the comparison [0055].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect a self-light emitting element as taught by Gai with the benefit that the brightness difference between different regions of the display panel caused by factors, such as the difference in threshold voltages and the difference in mobility of the transistors in the driving circuits, and aging of the OLED, can be compensated for as suggested by Gai in [0055]. In other words, display quality can be improved due to the detection and compensation.  

Consider claim 2, Zhang, Yang and Gai teach all the limitations of claim 1. In addition, Zhang teaches wherein an element that the pixel circuit shares with the fingerprint sensing circuit is any one of the driving transistor, a compensation transistor, or a switch transistor ([0047] and figure 2, circuits share driving transistor T2).

Consider claim 3, Zhang, Yang and Gai teach all the limitations of claim 2. In addition, Zhang teaches wherein the driving transistor (Figure 2, T2) drives the self- light emitting element (Figure 2 and [0047]]) and functions as a buffer that transmits an output voltage of the light- receiving element to the output line of the pixel circuit ([0047] and figure 2, the second transistor T2 generates a corresponding leakage current according to the electric signal, reflecting the amount of light received by the photoelectric sensor Photo Sensor).

Consider claim 4, Zhang, Yang and Gai teach all the limitations of claim 2. In addition, Zhang teaches the compensation transistor compensates at least one of a threshold voltage, mobility, and a power supply voltage of the driving transistor ([0026] and figure 2, compensation transistor T3 used for compensating the threshold voltage of the second transistor).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Yang and Gai as applied to claim 2 above, and further in view of Wu et al. U.S. Patent Publication No. 2016/0225829 (hereinafter Wu).
Consider claim 5, Zhang, Yang and Gai teach all the limitations of claim 2. In addition, Zhang teaches wherein the pixel circuit comprises a first transistor, a second transistor functioning as the driving transistor, a third transistor functioning as the compensation transistor, a fourth transistor, and a sixth transistor, wherein a first terminal of the first transistor is connected to a data line, a second terminal of the first transistor is connected to a first node, and a gate terminal of the first transistor is connected to an n-th scan line (Figure 2, first transistor T1 connected to DATA, N2 and GATEn), wherein a first terminal of the second transistor is connected to the first node, a second terminal of the second transistor is connected to a second node, and a gate terminal of the second transistor is connected to a third node (Figure 2, second transistor T2 connected to N2, N3 and N1), wherein a first terminal of the third transistor is connected to the third node, a second terminal of the third transistor is connected to the second node, and a gate terminal of the third transistor is connected to the n-th scan line (Figure 2, third transistor T3 connected to N1, N3 and GATEn), wherein a first terminal of the fourth transistor is connected to the third node, a second terminal of the fourth transistor is connected to a cathode terminal of the light-receiving element, and a gate terminal of the fourth transistor is connected to a first sensing line (Figure 2, fourth transistor T8 connected to N1, cathode of photosensor and line connected to gate of T8), and wherein a first terminal of the sixth transistor is connected to the first node, a second terminal of the sixth transistor is connected to an output node, and a gate terminal of the sixth transistor is connected to a second sensing line (Figure 2, six transistor T9 connected to N2 via T2 and T7, connected to Read line, line connected to gate of T9).
Zhang does not appear to specifically disclose wherein a first terminal of the fifth transistor is connected to the second node, a second terminal of the fifth transistor is grounded, and a gate terminal of the fifth transistor is connected to the first sensing line.
However, in a related field of endeavor, Wu teaches a touch display driving circuit (abstract) and further teaches wherein a first terminal of the fifth transistor is connected to the second node (Figure 9, T7 connected to second node which is connected to driver transistor T5), a second terminal of the fifth transistor is grounded (Figure 9, Vss), and a gate terminal of the fifth transistor is connected to the first sensing line (Figure 9, line connected to gate of CR2. CR2 and CR1_N-1 comprises high level during (a) period as shown in figure 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fifth transistor T7 as shown in figure 9 for the purpose of voltage regulation as suggested in [0078] by Wu.  

Consider claim 6, Zhang, Yang, Gai and Wu teach all the limitations of claim 5. In addition, Zhang teaches a seventh transistor, an eighth transistor, a ninth transistor, a tenth transistor, and a capacitor, wherein a first terminal of the seventh transistor is connected to an initialization line, a second terminal of the seventh transistor is connected to the third node, and a gate terminal of the seventh transistor is connected to an (n-1)-th scan line (Figure 2, seventh transistor T4 is connected to Vinit, N1 and GATEn-1), wherein a first terminal of the eighth transistor is connected to the initialization line, a second terminal of the eighth transistor is connected to an anode terminal of the self-light emitting element, and a gate terminal of the eighth transistor is connected to the (n-1)-th scan line (Figure 2, eight transistor T5 is connected to Vinit, anode of OLED and GATEN-1), wherein a first terminal of the ninth transistor is connected to a power supply, a second terminal of the ninth transistor is connected to the first node, and a gate terminal of the ninth transistor is connected to an emission line (Figure 2, ninth transistor T6 is connected to VDD, N2 and EM), wherein a first terminal of the tenth transistor is connected to the second node, a second terminal of the tenth transistor is connected to the anode terminal of the self-light emitting element, and a gate terminal of the tenth transistor is connected to the emission line (Figure 2, tenth transistor T7 is connected to N3, anode of OLED and EM), wherein a first terminal of the capacitor is connected to the power supply, and a second terminal of the capacitor is connected to the third node (Figure 2, Cs is connected to VDD and N1), and wherein a cathode terminal of the self-light emitting element is grounded (Figure 2, Vss and OLED). In addition, figure 2 shows that an anode terminal of the light-receiving element is connected to a preset voltage Vs.
Zhang does not appear to specifically disclose an anode terminal of the light-receiving element is grounded .
However, Wu teaches an anode terminal of the light-receiving element is grounded (Figure 9, Vss and PD).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an anode terminal of the light-receiving element connected to VSS in order to generate a leakage current when it is radiated by the light as suggested in [0069].

Consider claim 7, Zhang, Yang, Gai and Wu teach all the limitations of claim 5. In addition, Zhang teaches based on an (n-1)-th scan signal of the (n-1)-th scan line and an initialization signal of the initialization line, the seventh transistor and the eighth transistor reset a data of a previous frame (Figure 2 and [0045], T4, T5 and GATEn-1), wherein, based on an n-th scan signal of the n-th scan line, the first transistor applies a data signal to the first node, and the third transistor compensates a threshold voltage Vth of the second transistor (Figure 2 and [0046], T1, GATEn, DATA; T3, GATEn), wherein, based on a first sensing signal of the first sensing line and a current due to the light-receiving element, the fourth transistor applies a voltage to the third node (Figure 2 and [0047], gate of T8, photo sensor, N1), wherein the voltage applied to the third node is transmitted to the first node by a source follower operation of the second transistor ([0047], second transistor T2 generates a corresponding leakage current according to the electric signal, reflecting the amount of light received by the photoelectric sensor Photo Sensor), wherein, based on a second sensing signal of the second sensing line, the sixth transistor outputs the voltage of the first node to the output line (Figure 2, T9, gate of T9; N2 is connected to Read via T2 and T7 during T3 stage due to the leakage current).

Consider claim 8, Zhang, Yang, Gai and Wu teach all the limitations of claim 7. In addition, Zhang teaches wherein the light-receiving element: generates a current by receiving light output from the self-light emitting element [0047], applies a voltage to the third node on the basis of the first sensing signal of the first sensing line and the generated current ([0047], third node N1, a voltage when T8 is ON), and transmits the voltage applied to the third node to the first node by the source follower operation of the second transistor [0047], and wherein, based on the second sensing signal of the second sensing line, the sixth transistor outputs the voltage of the first node to the output line (([0047], second transistor T2 generates a corresponding leakage current according to the electric signal, reflecting the amount of light received by the photoelectric sensor Photo Sensor; the read signal line Read Line reads and determines the touch control information. Figure 2, six transistor T9 outputs a voltage when T9 is On during T3 stage as mentioned in [0047]).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Gai, specifically Gai’s [0055] and figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621